DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 2, 9 and 10 are still rejected under 35 U.S.C. 103(a) as being unpatentable over Yuan et al (Fig. 1) in view of KAUFFMAN et al (Fig. 4) (of record) for reasons of record.

Allowable Subject Matter
Claims 3-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/25/21 have been fully considered but they are not persuasive. Applicant argues that the comparator 110 in Yuan cannot be equivalent to the claimed pulse width modulation circuit as recited in claim 1, and that Yuan actually does not disclose a pulse width modulation circuit to modulate signal. Examiner totally disagrees with this statement. Contrary to the applicant’s argument, the element 102 in Fig. 1 of Yuan et al is a pulse width modulation circuit. The comparator (110 in Fig. 1 of Yuan et al) compares an input signal (INPUT in Fig. 1 of Yuan et al) against a RAMP signal (124 in Fig. 1 of Yuan et al) and produces a pulse width modulation signal at the output terminal of the comparator which is well known in the amplifier art. The Fig. 1 of Yuan et al clearly shows the PWM OUT signal (120 in Fig. 1 of Yuan et al). Also, see the Fig. 1 of Berkhout et al (patent . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843